Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This action is in response to the claimed listing filed on 09/17/2020.
Claims 1-20 are pending. 
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in India on September 26, 2019. It is noted, however, that applicant has not filed a certified copy of the No. 201911039022 application as required by 37 CFR 1.55.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Emerson, “Product Data Sheet DeltaV SIS Process Safety System”, October 2017, 30 pages (Cited Reference #1, submitted in IDS, Receipt Date 05/11/2021) and Hernandez., “Pros & Cons of Electronic Marshalling for a Safety System”, 2016, Texas A&M, 7 pages.
(Emerson and Hernandez both are discussing about the Electronic Marshalling. It is permittable under 2131.01, used when the extra references are cited for:
(A) Prove the primary reference contains an "enabled disclosure;"
(B) Explain the meaning of a term used in the primary reference; or
(C) Show that a characteristic not disclosed in the reference is inherent.)

As per Claim 1: Emerson and Hernandez multiple reference discloses, 
1. An apparatus configured to be installed on a terminal block and to make an electrical connection to at least one I/O loop, the apparatus comprising:
a terminal section having an electrical connector and at least one pair of electrical terminals, the electrical terminals arranged to be connected to the terminal block and to the at least one I/O loop (See Emerson, Figure in p. 1, see p. 4, right col. all bullets in section “DeltaV SIS Electronic Marshalling Hardware includes:”.
Hernandez, p. 6, see Figures, the base that connecting to the field devices, and in the full paragraph, especially, ‘terminal base’ in  “The electronic modules are inserted into a terminal base that includes terminals for wiring field devices”. );
an electronic section having an electrical connector connected to the terminal section connector arranged to communicate with the I/O loop through the terminal section (See Emerson, Figure in p. 1, see p. 4, right col. all bullets in section “DeltaV SIS Electronic Marshalling Hardware includes:” especially, referred to field devices (or assembly)  mentioned in this section.
Hernandez,  p. 6, see Figures , and in the full paragraph, especially ‘electronic modules’ in  “The electronic modules are inserted into a terminal base that includes terminals for wiring field devices”);
and a latching arm configured to be manually operated to retain the apparatus to the terminal block (See Emerson, Figure in p. 1, visually the field devices are retained by the terminal by the connectors. See p. 4, right col. all bullets in section “DeltaV SIS Electronic Marshalling Hardware includes:” especially, referred to fourth bullet, ‘physical latch for LS IS CHARM’
mentioned in this bullet. 
Hernandez: p. 6, see Figures , and in the full paragraph, especially ‘inserted into a terminal base’ in  “The electronic modules are inserted into a terminal base that includes terminals for wiring field devices”);

As per Claim 2: Regarding,
2. The apparatus of claim 1, wherein the electronic section includes:
a wireless communication unit configured to receive an I/O loop check file from operating software located at a remote location (Emerson: p. 2, in Benefits, left col, referred to ‘Intrinsically Safe I/O anywhere you need it.’, and
a processor configured to execute the I/O loop check file, testing the at least one I/O loop by applying test signals through the at least one pair of terminal pins connected to the terminal block.
(Emerson: referred to DeltaV SIS, and see p. 3, right col. ‘Online proof testing’.  Hernandez: p. 6, full para, ‘The two SIS [yellow] processors are installed at the top of the assembly’)

As per Claim 3: Regarding,
3. The apparatus of claim 2, wherein the electronic section further includes:
an I/O unit configurable to drive signals to simulate the specific I/O type of the I/O loop being tested; and the test signals are applied to the at least one pair of terminal pins according to the I/O type.
(Hernandez, p. 5, in ‘Conventional Wiring’, ‘FTA are dedicated I/O type’.  p. 6, full para., ‘Electronic I/O modules’.  Emerson: p. 2, in Benefits, left col, referred to ‘Intrinsically Safe I/O anywhere you need it.’, p. 3, in ‘Online proof testing’, p. 4, in ‘Diagnostics’)

As per Claim 4: Regarding,
4. The apparatus of claim 1, wherein the latching arm is configured to be manually operated to unlatch and separate the apparatus from the terminal block.
(Emerson: Figure in p. 1, visually the field device are retained by the terminal by the connectors. In p. 2, ‘Plug and Play I/O’, right col., ‘Components snap together with secure DIN-rail latches
and interlocking carrier connectors’. See p. 4, to p. 5, in section “DeltaV SIS Electronic Marshalling Hardware includes:” especially, referred to last para., in p. 4, right col. ‘A standard DIN-rail lock is used to keep the entire assembly in place.’)

As per Claim 5: Regarding,
5. The apparatus of claim 1, wherein the terminal block further includes:
a plurality of terminal sockets connected to a plurality of I/O loops; and
the terminal section includes a plurality of electrical terminals arranged to be connected to the plurality of terminal sockets of the terminal block and to the plurality of I/O loops.
(Emerson, visually, seen in Figure in p. 1.  In Hernandez, Figure in p. 6)

As per Claim 6: Regarding,
6. The apparatus of claim 5, wherein the terminal block further includes a variety of specific terminal socket configurations and each terminal section includes a plurality of electrical sockets, each terminal socket configured to receive and install therein a specific electrical terminal adapted to be used with a specific terminal socket configuration.
(Emerson, visually, seen in Figure in p. 1.  In Hernandez, Figure in p. 6)



As per Claim 7: Regarding,
7. An apparatus configured to be installed on a terminal block and to make an electrical connection to at least one I/O loop, the apparatus comprising:
a terminal section having an electrical connector and at least one pair of electrical terminals, the electrical terminals arranged to be connected to the terminal block and to the at least one I/O loop;
an electronic section having an electrical connector connected to the terminal section connector arranged to communicate with the I/O loop through the terminal section; and
a latch configured to be manually operated to retain the terminal section to the electronic section.
(Claim recites the elements that have the same functionality as of claim 1. The elements of the claim is addressed with the same rationales as in claim 1.)
As per Claim 8: Regarding,
8. The apparatus of claim 7, wherein the electronic section includes:
a wireless communication unit configured to receive an I/O loop check file from operating software located at a remote location, and
a processor configured to execute the I/O loop check file, testing the at least one I/O loop by applying test signals through the at least one pair of electrical terminals connected to the terminal block.
(Claim recites the elements that have the same functionality as of claim 2. The elements of the claim is addressed with the same rationales as in claim 2.)

As per Claim 9: Regarding,
9. The apparatus of claim 8, wherein the electronic section further includes:
an I/O unit configurable to drive signals to simulate the specific I/O type of the I/O loop being tested; and
the test signals are applied to the at least one pair of terminal pins according to the I/O type.
(Claim recites the elements that have the same functionality as of claim 3. The elements of the claim is addressed with the same rationales as in claim 3.)

As per Claim 10: Regarding,
10. The apparatus of claim 7, wherein the latch is configured to be manually operated to unlatch and separate the terminal section from the electronic section.
(Claim recites the elements that have the same functionality as of claim 4. The elements of the claim is addressed with the same rationales as in claim 4.)

As per Claim 11: Regarding,
11. The apparatus of claim 7, wherein the terminal block further includes:
a plurality of terminal sockets connected to a plurality of I/O loops; and
the terminal section includes a plurality of electrical terminals arranged to be connected to the plurality of terminal sockets of the terminal block and to the plurality of I/O loops.
(Claim recites the elements that have the same functionality as of claim 5. The elements of the claim is addressed with the same rationales as in claim 5.)

As per Claim 12: Regarding,
12. The apparatus of claim 11, wherein the terminal block further includes a variety of specific terminal socket configurations and each terminal section includes a plurality of electrical sockets, each terminal socket configured to receive and install therein a specific electrical terminal adapted to be used with a specific terminal socket configuration.
(Claim recites the elements that have the same functionality as of claim 6. The elements of the claim is addressed with the same rationales as in claim 6.)





As per Claim 13: Regarding,
13. An apparatus configured to be installed on a terminal block and to make an electrical connection to at least one I/O loop, the apparatus comprising:
a terminal section having at least one pair of electrical terminals, the electrical terminals arranged to be connected to the terminal block and to the at least one I/O loop ((See Emerson, Figure in p. 1, see p. 4, right col. all bullets in section “DeltaV SIS Electronic Marshalling Hardware includes:”.
Hernandez, p. 6, see Figures, the base that connecting to the field devices, and in the full paragraph, especially, ‘terminal base’ in  “The electronic modules are inserted into a terminal base that includes terminals for wiring field devices”. ); and
an electronic section electrically connected to the terminal section adapted to communicate with the I/O loop through the terminal section.
(See Emerson, Emerson, Figure in p. 1, see p. 4, right col. all bullets in section “DeltaV SIS Electronic Marshalling Hardware includes:” especially, referred to field devices mentioned in this section.
Hernandez,  p. 6, see Figures , and in the full paragraph, especially ‘electronic modules’ in  “The electronic modules are inserted into a terminal base that includes terminals for wiring field devices”)

As per Claim 14: Regarding,
14. The apparatus of claim 13, wherein the electronic section includes:
a wireless communication unit configured to receive an I/O loop check file from operating software located at a remote location, and
(Emerson: p. 2, in Benefits, left col, referred to ‘Intrinsically Safe I/O anywhere you need it.’
a processor configured to execute the I/O loop check file received, testing the at least one I/O loop by applying test signals through the at least one pair of terminals.
(Emerson: referred to DeltaV SIS, and see p. 3, right col. ‘Online proof testing’.  Hernandez: p. 6, full para., ‘The two SIS [yellow] processors are installed at the top of the assembly’)

As per Claim 15: Regarding,
15. The apparatus of claim 14, wherein the electronic section further includes:
an I/O unit configurable to drive signals to simulate the specific I/O type of the I/O loop being tested ; and the test signals are applied to the at least one pair of terminal pins according to the I/O type.
(Hernandez, p. 5, in ‘Conventional Wiring’, ‘FTA are dedicated I/O type’.  p. 6, full para., ‘Electronic I/O modules’.  Emerson: p. 2, in Benefits, left col, referred to ‘Intrinsically Safe I/O anywhere you need it.’, p. 3, in ‘Online proof testing’, p. 4, in ‘Diagnostics’)

As per Claim 16: Regarding,
16. The apparatus of claim 13, wherein the terminal block further includes:
a plurality of terminal sockets connected to a plurality of I/O loops; and
the terminal section includes a plurality of electrical terminals arranged to be connected to the plurality of terminal sockets of the terminal block and to the plurality of I/O loops.
(Emerson, visually, seen in Figure in p. 1.  Hernandez, Figure in p. 6)
As per Claim 17: Regarding,
17. The apparatus of claim 16, wherein each terminal section is a modular terminal unit with each modular terminal unit including first and second electrical connectors that connect to and retain one modular terminal unit to another modular terminal unit to form a stack of modular terminal units, each modular terminal unit including a plurality of electrical terminals arranged to be connected to the plurality of terminal sockets of the terminal block and to the plurality of I/O loops.
(Emerson, Visually, seen in Figure in p. 1.  Hernandez, Figure in p. 6)

As per Claim 18: Regarding,
18. The apparatus of claim 17, wherein the electronic section further includes an electrical connector and each modular terminal unit further includes a third electrical connector, the third electrical connector arranged to receive and connect to the electronic section connector, connecting the electronic section to the stack of modular terminal units, the electronic section communicating with the plurality of I/O loops through the stack of modular terminal units.
(Emerson, Visually, seen in Figure in p. 1.  Hernandez, Figure in p. 6)

As per Claim 19: Regarding,
19. The apparatus of claim 16, wherein the terminal block further includes a variety of specific terminal socket configurations and each terminal section includes a plurality of electrical sockets, each terminal socket configured to receive and install therein a specific electrical terminal adapted to be used with a specific terminal socket configuration.
(Emerson, Visually, seen in Figure in p. 1.  Hernandez, Figure in p. 6)

As per Claim 20: Regarding,
20. The apparatus of claim 13, wherein the terminal block is located in a marshalling cabinet, a field termination assembly or a junction box.
(Emerson, visually, seen in Figure in p. 1.  Hernandez, in Abstract, and  Figure in p. 6, where Figure of Emerson and Figure of Hernandez are the same and in marshaling cabinet, or field termination assembly)



Conclusion
 	 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ted T Vo whose telephone number is (571)272-3706.  The examiner can normally be reached on 8am-4:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Y Zhen can be reached on (571) 272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
TTV
October 20, 2022
/Ted T. Vo/
Primary Examiner, Art Unit 2191